      Case 2:19-cv-02076-TJH-PLA Document 30 Filed 07/14/20 Page 1 of 1 Page ID #:239



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES-GENERAL

Case No. CV 19-2076-TJH (PLAx)                                                               Date July 14, 2020

Title:    Innovative Sports Management, Inc. v. Rafael Canova, et al.


                                                                                     G U.S. DISTRICT JUDGE
PRESENT: THE HONORABLE               PAUL L. ABRAMS
                                                                                     : MAGISTRATE JUDGE


      Christianna Howard                             N/A                                               N/A
           Deputy Clerk                            Court Reporter / Recorder                          Tape No.

ATTORNEYS PRESENT FOR PLAINTIFFS:                               ATTORNEYS PRESENT FOR DEFENDANTS:
                NONE                                                            NONE

PROCEEDINGS:               (IN CHAMBERS)

On February 19, 2020, when neither plaintiff’s counsel nor defendant appeared at an order to show cause
hearing, the Court, among other things, extended the date by which the parties must participate in mediation in
an effort to resolve this action to no later than July 15, 2020. Defendant was advised he must comply with all
newly-set deadlines including setting a date for and participating in mediation, and that sanctions may be
imposed if he failed to do so. Mediation was then scheduled to take place on July 13, 2020. The Court has now
been notified that defendant failed to appear for the scheduled mediation.

Accordingly, no later than July 27, 2020, defendant Canova is ordered to show cause why monetary
sanctions should not be imposed for his failure to participate in the mediation session scheduled for July
13, 2020. Defendant is advised that his failure to respond to this Order, in writing, may result in monetary
sanctions being imposed on him by the Court.

Defendant is advised that the Los Angeles Federal Pro Se Clinic offers information and guidance to individuals
who are representing themselves in federal civil actions. The Los Angeles Federal Pro Se Clinic operates by
appointment only. You may schedule an appointment either by calling the Clinic or by using an internet portal.
You can call the Clinic at (213) 385-2977, ext. 270, or you can submit an internet request at the following site:
http://prose.cacd.uscourts.gov/los-angeles. Clinic staff can respond to many questions with a telephonic
appointment or through your email account. It may be more convenient to email your questions or schedule a
telephonic appointment.

cc:      Thomas P. Riley, Esq.
         Rafael Canova, pro se
         ADR Program Director                                                                                    : 00

                                                                                      Initials of Deputy Clerk   ch

CV-90 (10/98)                                   CIVIL MINUTES -        GENERAL
